Citation Nr: 1625660	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-31 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran had more than 7 1/2 years of active duty from December 2001 to March 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a May 2015 Board decision, the claim of entitlement to an increased initial rating for GERD was remanded for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an October 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

Additionally, in the May 2015 decision, the Board denied the Veteran's claim of entitlement to service connection for tinnitus.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court partially vacated the Board's May 2015 decision, and remanded the issue of entitlement to service connection for tinnitus for appropriate action, pursuant to a March 2016 Joint Motion for Remand.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, tinnitus had its clinical onset in service or within the first post service year.

2.  GERD with hiatal hernia, esophagitis, and esophageal stricture more closely reflects disability tantamount to persistently recurrent epigastric distress with symptoms of dysphagia, pyrosis, regurgitation, nausea, sleep disturbance, melena with moderate anemia, and epigastric pain, productive of considerable impairment of health.

3.  GERD with hiatal hernia, esophagitis, and esophageal stricture does not present a disability picture so exceptional or unusual as to render impractical the application of the schedular rating standards.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, tinnitus was incurred during service.  38 U.S.C.A. §§ 1110, 1112, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for a disability rating of 30 percent, but no higher, for GERD with hiatal hernia, esophagitis, and esophageal stricture are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 7346 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Initially, as to the tinnitus claim, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein, no further discussion of these VCAA requirements is required as to 

said issue.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

As to the GERD claim, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim of service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess v. Nicholson, 19 Vet. App. 473,490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to VA's duty to assist, the Veteran's service treatment records (STRs), as well as VA and private treatment records have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in June 2012 and October 2015 as to his GERD claim.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the June 2012 and October 2015 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that VA does not have a duty to assist that was unmet.
The Board finds the duties to notify and assist have been satisfied in this case.

II.  Service connection claim

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

In this matter, the Veteran contends that he incurred tinnitus due to noise exposure during his military service.  Specifically, he stated that he was exposed to flight line noise.  See, e.g., the Veteran's VA form 9 dated September 2013.

As noted above, the Veteran served on active duty from December 2001 to March 2011.  STRs are negative for diagnoses or complaints associated with tinnitus.  However, the Veteran's service personnel records confirm that he performed his duties on the flight line and was potentially exposed to hazardous noise from aircraft.  See, e.g., the Master Workplace Exposure form dated June 2007.  Moreover, a hearing conservation data form dated in September 2007 indicated the Veteran was exposed to hazardous noise.

The Veteran filed a claim of entitlement to service connection for tinnitus in June 2011.  He was afforded a VA examination in June 2012, at which time the examiner confirmed a diagnosis of tinnitus.  During the June 2012 VA examination, the Veteran's audiological examinations reflected that his "inner ear had not been damaged," and that he was not suffering from any hearing loss.  Due to these factors which are "commonly associated" with most diagnoses of tinnitus, and the fact that the Veteran's medical records were silent as to any history of the disorder, the VA examiner concluded that the tinnitus was less likely than not related to military noise exposure.  Id.  These conclusions were further elaborated upon in an addendum opinion in which the VA examiner specifically noted that there was no tinnitus reported at the Veteran's entrance physical, or during three post-deployment health assessments.  See the VA addendum medical opinion dated July 2012.  The VA examiner also reported the lack of any inner ear damage, and that the Veteran indicated he used "double hearing protection" on his 2003 through 2008 physical profile serial reports.  Id.

In contrast, the Board has reviewed the personal statements of the Veteran, who reported that his tinnitus arose during service and has existed since that time.  The Board finds such contentions to be both competent and credible.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's statements and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such lay evidence is sufficient to establish service connection.  Id.

Moreover, by reported opinion in Fountain v. McDonald, 27 Vet. App. 258, 271 (2015), the Court has held that tinnitus, in particular, is an "organic disease of the nervous system," and as a result can be presumptively service-connected as a chronic disease under 38 C.F.R. § 3.309(a).  To this end, the Board notes that the Veteran was discharged from active duty in March 2011, and filed a claim asserting tinnitus in June 2011.  Although there is no evidence of a tinnitus diagnosis until June 2012, as described above, a condition such as tinnitus is capable of lay observation.  See Barr, supra; see also Jandreau, supra.

The Board has weighed the probative evidence of record, including the Veteran's competent and credible assertions concerning continuing tinnitus symptomatology and the June 2012 and July 2012 VA medical opinions.  The Board finds that the evidence demonstrates that it is at least as likely as not that the Veteran's currently diagnosed tinnitus is related to his military service.  The benefit of the doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  The Board will resolve this reasonable doubt in the Veteran's favor and finds that the evidence supports the grant of service connection for tinnitus.  See 38 U.S.C.A § 5107 (West 2014).

III.  Initial rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Veteran is assigned a 10 percent evaluation for GERD from the date of his service connection claim, June 27, 2011.  Nevertheless, the Board's analysis has been undertaken with consideration of the potential propriety of staged ratings.

In the instant matter, the Veteran's service-connected GERD has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 7307 (hiatal hernia).  DC 7346 is deemed by the Board to be the most appropriate, because medical evidence indicates that the Veteran has GERD with hiatal hernia and his symptomatology includes substernal pain, pyrosis, nausea, regurgitation, and anemia.  Moreover, the Veteran has not argued that the currently assigned diagnostic code is inappropriate.  Accordingly, the Veteran's disability will continue to be rated under DC 7346.

Under DC 7346 (hiatal hernia), a 10 percent rating is assignable when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assignable for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id. at 842 (31st ed. 2007).  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142.

For the reasons set forth below, the Board finds that a 30 percent evaluation, but no higher, is warranted under DC 7346 throughout the appeal period.

A March 2012 VA treatment record documented the Veteran's complaints of GERD; hematochezia was also indicated.  The Veteran reported that he experienced alternating diarrhea and constipation, sometimes accompanied by burning.  There was no melena.  However, the Veteran reported that "[a]round November, he vomited up a small clot of blood, which was shortly after a sinus infection, and he was having small amounts of epistaxis at that time."  See the VA treatment record dated March 2012.  The Veteran also reported a history of heartburn, which was "much improved" on omeprazole; although, he does sometimes experience regurgitation.  He endorsed left upper quadrant pain for three years, which radiates to his back.  The pain is also improved on omeprazole.  The Veteran reported that this pain is exacerbated by certain positions, including lying on his left side in bed after eating.  The treatment provider noted that the Veteran had no alarming symptoms such as anemia, weight loss, or consistent diarrhea.

The Veteran was afforded a VA examination in June 2012, at which time the examiner confirmed a diagnosis of GERD.  The Veteran endorsed left upper quadrant pain with scratchy throat due to his GERD.  He reported experiencing blood in his stool, as well as shortness of breath.  The Veteran stated that he was told his iron count was low, and was prescribed an iron supplement.  The examiner noted there was no evidence of a low iron count in the Veteran's treatment records.  The Veteran's GERD is treated with continuous mediation; specifically omeprazole 20mg, twice per day.  The Veteran reported infrequent episodes of epigastric distress, pyrosis, and regurgitation.  He also endorsed sleep disturbance caused by esophageal reflux, which occurs four or more times per year with symptoms lasting less than one day.  There was no evidence of weight loss.  In addition, the Veteran reported mild nausea, which occurs four or more times per year with a duration of less than once per day.  Upon physical examination, his abdomen was soft and nontender with active bowel sounds in all four quadrants.  The examiner noted no palpable organomegaly.  The Veteran pushed on his left upper quadrant to demonstrate where a lump was located.  The examiner felt the area, but identified only normal tissue; no evidence of an abnormal lump was palpable.  The examiner noted that a computerized tomography (CT) scan, performed in November 2010, revealed no finding to explain the Veteran's left upper quadrant pain.  A November 2010 abdominal series showed nonspecific thickening of the stomach.  The examiner indicated that the Veteran's GERD has no impact on his ability to work.

A November 2012 VA treatment record confirmed that the Veteran has an iron deficiency.  It was further noted that the Veteran had some right upper quadrant pain daily, sometimes after meals, usually light to moderate.  The Veteran was restarted on Prilosec and Zantac to treat his GERD symptoms.

An endoscopy performed in March 2013 revealed dysphagia and bronchospasm.

In his September 2013 substantive appeal, the Veteran reported that he has experiences complications from GERD including substernal pain, dysphagia, and a lump in his rib cage.

Pursuant to the May 2015 Board Remand, the Veteran was afforded a VA examination in October 2015.  The examiner confirmed diagnoses of GERD, hiatal hernia, esophageal stricture, and esophagitis.  The Veteran reported continued left upper quadrant pain involving a lump underneath his left rib.  He stated that omeprazole only treats the pain slightly below the rib cage.  He also experiences pain wrapping around to his back.  This pain is sharp and intense.  He reported the pain is strong, quick, and intermittent, lasting 10 to 60 minutes.  When he lies on his left side, he has a feeling of pressure in his left chest.  The left upper quadrant pain makes it uncomfortable and difficult to sleep.  The Veteran reported that esophageal dilation helps his ability to swallow; although, it does not prevent pills from getting stuck in the center of his chest.  The Veteran reported a loss of energy.  He endorsed another episode of blood in his stool.  The Veteran reported that he sought emergency room treatment for complaints of insomnia due to left-sided pain in December 2014.  He reports loose stool when eating fast foot or steak, and tomato sauce causes heart burn.  The Veteran indicated that experienced a weight loss of 15 to 20 pounds over the summer; but has started gaining the weight back.

The October 2015 VA examiner noted that the Veteran's treatment plan includes taking continuous mediation (omeprazole) to treat his GERD.  The Veteran endorsed persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, and regurgitation, as well as substernal and shoulder pain.  He reported sleep disturbance caused by esophageal reflux occurring four or more times per year, and lasting less than one day.  He also experiences nausea four or more times per year, lasting ten days or more.  In addition, the Veteran endorsed melena with moderate anemia, occurring once per year and lasting less than one day.  The examiner noted that the Veteran had esophageal stricture, which is mild and amenable to dilation.  Upon physical examination, the Veteran reported pain in the right upper quadrant with palpation of the left upper quadrant.  The examiner further indicated that the Veteran experienced pain to palpation in the substernal region.  There was no cardiovascular tenderness.  The examiner reported that a very small nodule is palpable below the left lateral rib cage.  Upper endoscopy, performed in August 2015, revealed a small hiatal hernia with reflux esophagitis and benign appearing esophageal stricture.

The October 2015 VA examiner indicated that the Veteran's esophageal conditions do have an impact on his ability to work.  Specifically, the examiner reported that the Veteran was working an hourly position in a factory, but not has a salaried desk job.  The Veteran reported, "I don't sleep well.  I cough a lot at [night].  I am tired every day.  I drink 3-5 Mountain Dews every day.  At [night], my legs are so fatigue[d], they are actually shaking."  The Veteran further indicated that he "[h]as missed a great deal of work due to stress and health issues, but these issues are not specific as to service-connected GERD/hiatal hernia."  Additionally, the examiner determined that the Veteran's hiatal hernia, esophagitis, and esophageal stricture are related to his GERD.  However, the examiner reported that the Veteran's other symptoms "are less likely as not related to service-connected GERD" to include left upper quadrant pain, diarrhea, anal fissure, sleep disturbances, fatigue, memory loss, dizziness, agitation, night sweats, rib pain, numbness and tingling, back pain, right hip pain, and tremors.

Based on the foregoing evidence, the Board finds that a 30 percent evaluation is appropriate for the entire appeal period.  VA treatment records and examination reports repeatedly document the Veteran's treatment for persistent epigastric distress with symptoms of pyrosis, regurgitation, dysphagia, and substernal pain.  In addition, the October 2015 VA examiner noted that the Veteran experiences melena with moderate anemia once per year.  Moreover, the Board observes that the Veteran's gastrointestinal disabilities include hiatal hernia, esophagitis, and esophageal stricture.  See the VA examination report dated October 2015.  The Board accordingly finds the Veteran's GERD symptoms to be productive of a considerable impairment of health.

The Board has considered whether the Veteran is entitled to a higher, 60 percent evaluation under DC 7346.  To this end, the Veteran reportedly has melena with moderate anemia, as indicated by the October 2015 VA examiner.  However, there is no evidence of material weight loss related to the GERD.  The Veteran's weight loss of 15 to 20 pounds in the summer of 2015 was not shown to be due to his GERD; and, indeed, he was gaining back the weight.  See the VA examination report dated October 2015.  Moreover, although the Veteran reported one episode of vomiting up a blood clot after a sinus infection in March 2012, there is no evidence of hematemesis due to GERD.  Crucially, the evidence of record does not show that the Veteran's GERD symptoms combine to produce of severe impairment of health at any time during the appeal period.  As such, the Board finds that a higher evaluation for the service-connected GERD is not warranted.

As indicated above, the October 2015 VA examiner diagnosed the Veteran with hiatal hernia, esophagitis, and esophageal stricture secondary to GERD.  With regard to coexisting abdominal conditions, VA regulation recognizes that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  38 C.F.R. § 4.113.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Id.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  The Board also notes that, with regard to the schedule of ratings for the digestive system, section 4.114 expressly prohibits, in pertinent part, the combination of ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, which include the schedular criteria for esophageal spasm (Diagnostic Code 7204) and esophagus, stricture of (Diagnostic Code 7203).

Moreover, the Board notes that rating the Veteran's gastroesophageal disability under DC 7203 would not afford the Veteran as a rating in excess of 30 percent is warranted for severe esophageal stricture permitting liquids only.  There is no evidence in this case showing that the Veteran's esophageal symptoms cause such impairment.

Accordingly, the Board concludes that the totality of the evidence of record demonstrates that a 30 percent rating, but no higher, is warranted for service-connected GERD under the schedular criteria.

In addition, the Board finds that the Veteran's GERD does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for lumbar spondylosis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's GERD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Thus, the Veteran's current schedular rating under DC 7346 is adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

As a final point, the Board notes that the matter of a veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Critically, there is no evidence or argument that the Veteran's GERD disability, alone, has actually or effectively rendered him unemployable at any pertinent point.  Hence, the matter of the Veteran's entitlement to a TDIU due solely to GERD has not been raised in conjunction with the higher rating claim, and need not be further addressed herein.



ORDER

Service connection for tinnitus is allowed.

An initial rating of 30 percent, but no higher, for service-connected GERD is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


